DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-6 and 8-11 of U.S. Patent No.  US 11211043 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite the broader version of the claims of the cited patent.

US 11211043 B2
INSTANT
1. An audio enhanced hearing protection system to be worn by a user comprising: an ambient noise reduction assembly comprising a pair of primary noise reduction units connected to one another by a support member, and a pair of secondary noise reduction units each adjustably interconnected to a different one of said pair of primary noise reduction units; an audio input assembly comprising at least two microphone manifolds, said at least two microphone manifolds each housing at least one environmental microphone oriented to face forward in the direction the user is looking and configured to receive environmental audio signals such that said audio input assembly provides a minimum resolution of 20 degrees in any direction relative to the user's head; a digital signal processing assembly; and an audio output assembly comprising at least one speaker to transmit processed audio signals.
2. The system as recited in claim 1 wherein said audio input assembly further comprises at least one voice communication receiver to receive a plurality of voice communication audio signals from the user.
3. The system as recited in claim 2 wherein said digital signal processing assembly comprises a digital processer configured to transform said plurality of voice communications audio signals into a plurality of processed audio signals, wherein said digital processer increases speech intelligibility of voice communications.
4. The system as recited in claim 1 wherein said ambient noise reduction assembly is configured to reduce ambient noise levels by at least 50 decibels.
5. The system as recited in claim 1 wherein said ambient noise reduction assembly is passive.
6. The system as recited in claim 1 wherein said ambient noise reduction assembly is active.
7. The system as recited in claim 1, wherein each of said at least two microphone manifolds is further configured to at least partially mimic a human ear to mechanically filter said environmental audio signals.
8. The system as recited in claim 1, wherein each of said at least two microphone manifolds is mounted to said ambient noise reduction assembly in a binaural configuration.
9. The system as recited in claim 1, wherein said digital signal processing assembly is configured to transform a raw audio signal into said processed audio signals.
10. The system as recited in claim 9, wherein said raw audio signal comprises said environmental audio signals.
11. The system as recited in claim 1, wherein said audio input assembly further comprises a preamplifier.
12. The system as recited in claim 1, wherein said pair of primary noise reduction units are configured to reduce ambient noise levels by at least 30 decibels.
13. The system as recited in claim 1, wherein said pair of secondary noise reduction units are configured to reduce ambient noise levels by at least 20 decibels.

1. An audio enhanced hearing protection system to be worn by a user comprising: an ambient noise reduction assembly, an audio input assembly comprising at least one environmental microphone to receive environmental audio signals, a digital signal processing assembly comprising a digital processor to transform said environmental audio signals, and an audio output assembly comprising at least one speaker to transmit processed audio signals to the user.
2. The system as recited in claim 1 wherein said ambient noise reduction assembly comprises at least one primary noise reduction unit.
3. The system as recited in claim 2 wherein said ambient noise reduction assembly comprises at least one secondary noise reduction unit.
4. The system as recited in claim 3 wherein said secondary noise reduction unit is interconnected to said primary noise reduction unit.
5. The system as recited in claim 4 wherein said interconnect comprises an adjustable interconnect.
6. The system as recited in claim 1 wherein said audio input assembly further comprises at least one microphone manifold.
7. The system as recited in claim 6 wherein said at least one environmental microphone is housed in said at least one microphone manifold.
8. The system as recited in claim 7 wherein said microphone manifold is configured to at least partially mimic a human ear to mechanically filter said environmental audio signals.
9. The system as recited in claim 1 further comprising a pair of environmental microphones.
10. The system as recited in claim 9 wherein each of said pair of environmental microphones is housed in a different corresponding microphone manifold.
11. The system as recited in claim 10 wherein said pair of microphone manifolds are mounted to said ambient noise reduction assembly in a binaural configuration.
12. The system as recited in claim 11 wherein said audio input assembly provides a minimum of 20 degrees of resolution in any direction relative to a user's head.
13. The system as recited in claim 1 wherein said digital processer is further configured to transform a raw audio signal into said processed audio signals.
14. The system as recited in claim 13 wherein said raw audio signal comprises said environmental audio signals.
15. The system as recited in claim 1 wherein said audio input assembly comprises a preamplifier.
16. The system as recited in claim 1 wherein said ambient noise reduction assembly is passive.
17. The system as recited in claim 1 wherein said ambient noise reduction assembly is active.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Slater (US 20170208380 A1) .
Regarding claim 1, Slater discloses an audio enhanced hearing protection system to be worn by a user comprising: 
an ambient noise reduction assembly (Slater, Fig. 4, item 400)
an audio input assembly comprising at least one environmental microphone to receive environmental audio signals (Slater, Fig. 5, item 560); 
a digital signal processing assembly comprising a digital processor to transform said environmental audio signals (Slater, ¶ [0058]: “When the electronic component
is a processor, the processor can be any type of processor, or microcontroller”,
this includes DSP), and 
an audio output assembly comprising at least one speaker to transmit processed audio signals to the user (Slater, Fig. 5, item 510).
Regarding claim 2,  Slater discloses a system as recited in claim 1.
Slater further discloses a system wherein said ambient noise reduction assembly comprises at least one primary noise reduction unit (Slater, Fig. 4, item 400).
Regarding claim 3,  Slater discloses a system as recited in claim 2.
Slater further discloses a system wherein said ambient noise reduction assembly comprises at least one secondary noise reduction unit (Slater, Fig. 4, item
430 , ear-bud).
Regarding claim 9, Slater discloses all the limitations of claim 1.
Slater further discloses a system further comprising a pair of environmental
microphones (Slater, Fig. 5, item 560; ¶ [0042]: “The ear-cup 500 includes the one or
more microphones 560”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slater (US 20170208380 A1), and further in view of Schrader (US 20190075388 A1).
Regarding claim 4, Slater discloses a system as recited in claim 3.
However, Slater fails to disclose a system wherein said secondary noise reduction unit is interconnected to said primary noise reduction unit.
In an analogous field of endeavor, Schrader (US 20190075388 A1) discloses a system wherein said secondary noise reduction unit is interconnected to said primary noise reduction unit (Schrader, ¶ [0009]: “headset …having an adjustable sensor mount may include earcups with additional components for active noise reduction (ANR), passive hearing protection”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Schrader with Slater to provide an adjustable headband to connect both earcups.
Regarding claim 5, the combination of Slater and Schrader discloses all the limitations of claim 4.
 Schrader further discloses a system wherein said interconnect comprises an
adjustable interconnect (Schrader, ¶ [0026]: the “Headset includes a band
connecting first circumaural earcup assembly and second circumaural earcup
assembly”, inherently adjustable).

Claim(s) 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slater (US 20170208380 A1), and further in view of Vosburgh (US 20050117771 A1).
Regarding claim 6, Slater discloses all the limitations of claim 1.
However, Slater fails to disclose a system wherein said audio input assembly
further comprises at least one microphone manifold.
In an analogous field of endeavor, Vosburgh discloses wherein said audio input assembly further comprises at least one microphone manifold (Vosburgh, Fig. 2, items 120, 120a, 122; col. 3, lines 60-63: “various numbers of microphones 122 …can be used and various microphone placements can be utilized.”)
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filing date of the claimed invention to combine Vosburgh with Slater to provide flexibility to place the plurality of microphones.
Regarding claim 7, the combination of Slater and Vosburgh discloses all the limitations of claim 6.
Vosburgh further discloses a system wherein said at least one environmental microphone is housed in said at least one microphone manifold (Vosburgh, Fig. 2, items 120, 120a, 122; col. 3, lines 60-63: “various numbers of microphones 122 ...can be used and various microphone placements can be utilized”)
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filing date of the claimed invention to combine Vosburgh with Slater
to provide flexibility to place the plurality of environmental microphones on the earcup.
.
Regarding claim 10, Slater discloses all the limitations of claim 9.
However, Schlater fails to disclose a system wherein said audio input assembly
further comprises at least one microphone manifold.
In an analogous field of endeavor, Vosburgh discloses wherein each of said pair
of environmental microphones is housed in a different corresponding microphone
manifold (Vosburgh, Fig. 2, items 120, 120a, 122; col. 3, lines 60-63: “various numbers
of microphones 122 …can be used and various microphone placements can be
utilized.”)
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filing date of the claimed invention to combine Vosburgh with Slater to
provide a variety of possibilities to place the microphones to obtain optimal results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654